Citation Nr: 1217415	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for squamous cell carcinoma of the trunk area to include mid-back, left lower back, chest and mid-chest, right upper arm, abdomen, neck and right superior helical rim (ear) and periauricular scalp with actinic keratoses scars, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1951 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that assigned separate initial noncompensable ratings for (1) squamous cell carcinoma of the trunk area to include mid-back, left lower back, chest and mid-chest, right upper arm, abdomen, and (2) squamous cell carcinoma of the neck and right superior helical rim, effective from September 13, 2004.  The RO combined the disabilities, characterizing them as squamous cell carcinoma of the trunk area to include mid-back, left lower back, chest and mid-chest, right upper arm, abdomen, neck and right superior helical rim (ear) and periauricular scalp with actinic keratoses scars, and granted a 30 percent rating, from the original date of claim, in a September 2011 rating decision.  The claim for a still higher schedular evaluation remains for consideration.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Squamous cell carcinoma of the trunk area to include mid-back, left lower back, chest and mid-chest, right upper arm, abdomen, neck and right superior helical rim (ear) and periauricular scalp with actinic keratoses scars is manifested by not more than the equivalent of dermatitis or eczema involving 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected; there is no limitation of motion or function, treatment is confined to the skin and constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required for any 12-month period during the course of the appeal.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 30 percent for squamous cell carcinoma of the trunk area to include mid-back, left lower back, chest and mid-chest, right upper arm, abdomen, neck and right superior helical rim (ear) and periauricular scalp with actinic keratoses scars have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7818, 7806 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a higher initial rating for squamous cell carcinoma (SCC).  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA with respect to the squamous cell carcinoma service connection claim by letters mailed in October 2004 and June 2005.  Additional letters were provided regarding the effective date and disability rating of the claim in June 2008 and February 2009.  To the extent that the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claim based upon all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also notes that service treatment records have been obtained, as well as pertinent VA and private medical records.  In addition, the Veteran was afforded appropriate VA examinations addressing the severity of his SCC.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

As explained in the September 2011 supplemental statement of the case, the appellant's service-connected SCC has been evaluated, by analogy, as 30 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7818-7806.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In this case, the service-connected SCC is rated under Diagnostic Code 7818 for malignant skin neoplasm (other than malignant melanoma) according to the analogous condition of dermatitis or eczema under Diagnostic Code 7806.  

Under Diagnostic Code 7806, dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).

Diagnostic Code 7818 provides that malignant skin neoplasm (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function.  A Note to Diagnostic Code 7818 provides that, if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent rating will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in rating based upon that or any subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rating will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100-percent rating do not apply.  38 C.F.R. § 4.118.

Inasmuch as they are referenced in Diagnostic Code 7818, the schedular criteria for rating scars have undergone revision since the appellant filed his September 2004 claim for service connection from which this appeal of the initial rating stems.  The amendment, affecting Diagnostic Codes 7800-7805, was effective October 23, 2008.  Those revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Additionally, a Veteran previously rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran submitted his claim prior to 2008, and has not specifically requested such consideration.  However, the representative appeared to reference the new criteria in arguments and a February 2009 letter from the RO to the Veteran, as well as the statement of the case, indicate analysis under the new criteria.  Therefore, the Board also will consider the claim under the old and new criteria in order to ascertain which version would accord him the highest rating.  The appellant is entitled to the most favorable of the versions of a regulation that was revised during his appeal, however rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable diagnostic codes at 38 C.F.R. § 4.118 will be applied to the period on or after the effective date of the new regulation, and the amended version will be applied as of its effective date, to determine which is more advantageous to the veteran.  38 C.F.R. § 4.118 (2011).

The eight characteristics of disfigurement are: (1) Scar is 5 or more inches (13 or more centimeters) in length; (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118  Diagnostic Code 7800 (in effect prior to October 23, 2008).

Diagnostic Code 7800, as in effect prior to October 23, 2008, provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent.  38 C.F.R. § 4.118 , Diagnostic Code 7800 (in effect prior to October 23, 2008).

Tissue loss of the auricle was to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye was to be rated under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Unretouched color photographs were to be taken into consideration when rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (2), (3) (2008). 

Ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) were rated 10 percent.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) were rated 20 percent.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) were rated 30 percent.  Scars in an area or areas exceeding 144 square inches (929 square centimeters) were rated 40 percent.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were be separately rated and combined in accordance with 38 C.F.R. § 4.25 . 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1) (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2008).

Diagnostic Code 7802 provided a 10 percent rating for scars, other than the head, face, or neck, that were superficial or that did not cause limited motion with an area or areas of 144 square inches (929 square centimeters) or greater.  Diagnostic Code 7803 provided for a 10 percent rating for superficial unstable scars.  Diagnostic Code 7805 provided a 10 percent rating for superficial scars that were painful on examination.  Diagnostic Code 7805 provides that other scars should be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008). 

Under the revised criteria, effective from October 23, 2008, Diagnostic Code 7800 applies to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the ratings with the rating assigned under Diagnostic Code 7800.  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assigned a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (4), (5) (2011).

Under the criteria of revised Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2011). 

Under the criteria of revised Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  That is the only rating assignable under revised Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011). 

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011). 

Under the criteria of revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011). 

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

III.  Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an increased rating for SCC. 

Private treatment records from R.P., M.D.,  M.F., M.D., and W.W., M.D., dated from October 2002 to March 2005 show evaluation, removal and biopsies of skin lesions.  Multiple areas of the body were positive for superficial and well differentiated SCC.  Areas included the left cheek, chest, face, low and upper mid back and arms.  Additional diagnoses included seborrheic keratoses of the face and hands, verrucae vulgaris of the right posterior leg, actinic keratoses (AK) of the left dorsal hand, nevoid lentigo, lichenoid keratoses and irritated squamous acanthoma.  SCC was also treated with cryosurgery with liquid nitrogen.  Biopsies dated in April and May 2005 show carcinoma of the right neck and mid chest.  Additional records from Dr. F. dated from February 2006 to December 2006 show biopsy with SCC of the right upper arm, chest and left abdomen.  Additional records from Dr. P., dated July through August 2008 show that a SCC lesion was removed from the periauricular scalp.  

VA treatment records dated from June 2005 to May 2011 noted that he has skin cancer with multiple lesions.  

In March 2009, the appellant presented for a VA skin examination.  The examining physician noted that the Veteran contended that his SCC was chronic and required frequent visits to the doctor to have the cancer removed.  The examiner reviewed the claims folder and examined the Veteran.  He noted various benign lesions all over his trunk, including his arms and legs, but explained that these were not being evaluated as this was an examination limited to scars.  

The most recent scar was that of the right periauricular scalp lesion, status post surgery.  It was 4 centimeters long, horizontal and well-healed.  It was superficial, non-adherent, not atrophic shiny or scaly.  It was stable, smooth, and without inflammation, edema or keloid formation.  It was not disfiguring and blended with the surrounding skin.  

Another scar was the 6.5 centimeter scar of the right upper arm.  Another was a 4 centimeter horizontal scar of the right lower abdomen.  These were well-healed, superficial and blended with surrounding skin.  They were stable, smooth, and without inflammation, edema or keloid formation.  

Of the two scars on the back, one measured 2 centimeters and the other measured 4.5 centimeters.  There were vertical and had puckered edges and were well-healed.  They were slightly irregular to the touch and had slight elevation of the surface contour.  They were stable, superficial and slightly adherent to underlying soft tissue.  There was no inflammation, edema or keloid formation and they produced no limitation of motion of the back.  The diagnosis was stable scars, photographs enclosed.  Body surface area involved with SCC skin lesions is about 20 percent.  Exposed body surface area involved is 5 percent in right periauricular area and right upper arm.  The examiner noted that the Veteran had several SCC lesions removed and had no recurrence at the previous sites.  However, he was diagnosed with a new SCC in the periauricular area requiring surgery last year.  The Veteran sees the dermatologist every 4 months or sooner if needed for evaluation of other benign skin lesions mentioned elsewhere.  Hence, he needs constant and on-going dermatologist's evaluations.  

The Veteran was afforded an additional VA scars examination in May 2011.  The examiner did not review the claims folder but noted the examination was for SCC scars of the neck, right helical rim of the right, right periauricular scalp lesion, trunk area, mid back, left lower back, chest and mid chest, right upper arm, and abdomen.  He also noted that the Veteran contended that his SCC was chronic and required frequent visits to the doctor to have the cancer removed.  The examiner took a history from the Veteran and also conducted an examination.  The Veteran reported his history of skin cancer problems for the past 15 years.  He reported he is treated by Dr. P. primarily who manages the skin problems with cryotherapy and Dr. F. if surgery is needed for excision.  He sees Dr. P. every 4 months.  He showed his arms which had multiple 1 cm. areas which were hypopigmented and flat, apparently due to cryotherapy for removal of AK and seborrheic keratosis, with the major problem is the removal of SCC.  He reported he uses lotions every evening after bathing but denied problems with the scars such as skin breakdown, pain or other problems other than the skin on his back itching every other day.  

Physical examination showed multiple scars which were mobile, nontender and non keloid.  These include a 5 x 4 mm depressed scar of the right tip of the nose from excision of cancer which was depressed.  There was a 3 cm x 1 mm scar of the right periauricular area.  There was a scar of the right upper arm which was linear and 8 cm. as well as one on the right upper back measuring 5 cm.  Two scars of the mid back measuring 2 cm x 1 cm were from suture closure.  A left upper back scar measured 1 cm x 1 mm and was linear.  To the left of his CABG incisional scar was a 4.5 cm X 1 mm scar.  There was a scar on the left leg pretibial area that was 1 cm, rounded and hypopigmented.  

The Veteran reported that he had not been treated with chemotherapy or radiation for his skin cancer.  The scars were hypopigmented and appeared superficial and not depressed except where described.  It was noted that the estimated area was not requested for linear scars but that the cryotherapy for AK scars were too many to count but extensively involved the arms.  Photographs were submitted to demonstrate the surgical scars as well as the arms for AK treatment and his back showing numerous seborrheic keratoses.  The diagnosis was squamous cell carcinoma of the skin with multiple episodes.  This is to be considered a recurrent and ongoing problem as this does require him to follow with dermatology every 4 months and it is anticipated that he will likely develop more of these requiring surgical treatment.  

In August 2011, the RO requested that the author of the May 2011 examination provide (1) the total skin area percentage involved for the SCC including the AK treated with cryotherapy as these are precancerous lesions and (2) the exposed skin area percentage.  The examiner responded that the AK scars are too numerous to count but extensively involve the arms.  The estimated exposed surface area involved is 15 percent and the nonexposed surface area is 30 percent.  These figures include the treated skin cancer scars and the AK scars.  

The Board accepts that the appellant is competent to report his symptoms and treatment.  He has indicated that he returns to the dermatologist every 4 months for treatment of SCC and related precancerous lesions.  This is generally consistent with the record.  It is uncontroverted that the disability is active and requires ongoing management and removal of cancerous and precancerous lesions, creating ongoing scars.  Furthermore, the Board interprets the most recent examination to mean that 30 percent of total nonexposed skin on the body is involved and 15 percent of the total exposed surface area of the skin is involved.  This would result in a total body area affected of less than 40 percent.  Clearly, 15 percent of the total exposed surface does not equate to 40 percent of the exposed area.  

Moreover, 30 percent of nonexposed surface area combined with the 15 percent exposed area does not equate to more than 40 percent total surface area.  In this regard, the Board notes that the examiner in proffering his opinion discussed the Veteran's skin in terms of exposed and nonexposed area and did not specifically render an opinion as the total skin area affected.  However, since the Veteran's SCC affects a larger percentage of his nonexposed area, for purposes of this decision, the Board will use this figure as the percentage of the total body affected as this results in the greatest possible percentage of the total body affected and is therefore more beneficial to the Veteran.  That is, if 100 percent of his body were not exposed, the percentage of his total body affected would not exceed 30 percent.  If 100 percent of his body were exposed, the percentage of his total body affected would 15 percent.  Therefore, the percentage of the total body affected is at least 15 percent but no more than 30 percent.    

The Board finds this examination to be the most probative as it provides a careful review of the scars and lesions on his body and also an estimated percentage of the area involved for both the SCC and AK scars and lesions.  As the figures indicated in the VA examination addendum do not demonstrate involvement of more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, and as constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required during the past 12-month period, the Veteran does not warrant an increased rating under Diagnostic Code 7806.  

The Board has also considered whether rating the SCC under a different Diagnostic Code, including 7800 to 7805, would result in a higher rating.  However, the Board finds that there is no other Diagnostic Code under which the SCC could be rated higher.  Schafrath v. Derwinski, 1 Vet. App. 589 (1995) (the Board has a duty to acknowledge and consider all regulations that are potentially applicable).  Although the appellant reported scarring in his claim and adherence was noted, the medical evidence and his symptoms reported during treatment are silent for manifestations of scarring or disfigurement of the severity that would support a rating in excess of 30percent either prior to and after the amendments effective October 23, 2008.  

While the Veteran was noted to have a 5x4mm depressed scar on the right tip of nose, the scar was mobile, nontender, and nonkeloid.  Likewise, there was a horizontal linear scar in the right pireauricular are that came out from the top of his ear.  The scar was 3 cm in length and 1 mm in width.  This scar was also mobile, nontender, and nonkeloid.  The examiner along with the Veteran's wife could not identify a scar of the right ear helix.  These findings of scarring of the face are not indicative of gross distortion or asymmetry of two features or paired sets of features as contemplated by a higher rating.  

Likewise, this scaring is does not represent at least four of the characteristics of disfigurement have been present.  While the scar on the Veteran's nose is depressed, there is no scar of the head, face, or neck that measures 13 cm or more.  No scar measures more than .6 centimeters wide at its widest part.  There is no evidence of scarring that is adherent to underlying tissue.  Likewise, the evidence does not show hypo- or hyper-pigmentation or abnormal skin texture in area of the head, face, and neck exceeding 39 square centimeters.  Likewise, the evidence does not show missing underling soft tissue or skin that is indurated and inflexible exceeding an area of 39 square centimeters. Accordingly, the Board concludes that the disability does not warrant a higher rating on the basis of disfigurement.

Although the appellant has described symptoms such as itching and pain that are not specifically mentioned in Diagnostic Code 7806, the Board finds that his overall symptomatology is adequately contemplated by the assigned 30 percent rating criteria, which appears to contemplate that at least some of those symptoms will be present in all instances of skin diseases similar to dermatitis and eczema, and which measure the degree of disability by either the area affected or the nature of treatment.  

In view of the above, the preponderance of the evidence is against a rating in excess of 30 percent at all times relevant to the claim.  Parenthetically, the Board observes that as only the skin is involved, a 100 percent rating under Diagnostic Code 7818 is not warranted.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted anything other than a 30 percent schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lastly, the Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected SCC are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.



ORDER

Entitlement to a rating in excess of 30 percent for squamous cell carcinoma of the trunk area to include mid-back, left lower back, chest and mid-chest, right upper arm, abdomen, neck and right superior helical rim (ear) and periauricular scalp with actinic keratoses scars, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


